DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 7 and 13 recite the limitation “the wireless communication interface operates independent of any wireless communication component of the electronic gaming machine”. Claims 1, 7 and 13 also recite the limitation “after the memory device stores first virtual ticket voucher identifying information associated with the first virtual ticket voucher, communicating the first data associated with the first virtual ticket voucher to the electronic gaming machine”. [0024] of the specification also discloses “the EGM wirelessly communicates with the virtual ticket audit device which wirelessly communicates with the mobile device and queries the mobile device for the presence of any additional virtual ticket vouchers associated with the mobile device application”. It is unclear from the claim limitation how “the wireless communication interface operates independent of any wireless communication component of the electronic gaming machine” while “communicating the first data associated with the first virtual ticket voucher to the electronic gaming machine” at the same time. Thus rendering the claim limitation indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over LeMay et al. [US20130065668], hereinafter LeMay.
Regarding claim 1, LeMay discloses a virtual ticket audit device (Fig. 3A, “retrofit device 52”) comprising: 
a support structure configured to be supported by a housing of an electronic gaming machine, wherein the electronic gaming machine, a bill validator supported by the housing of the electronic gaming machine, a ticket printer supported by the housing of the electronic gaming machine, and a player tracking unit supported by the housing of the electronic gaming machine are each distinct from the virtual ticket audit device (Fig. 3A, [0080], “In other embodiments, the wireless interface 18 can be integrated into a device mounted to and/or within the gaming machine cabinet, such as the printer 38, the bill validator/voucher acceptor 22, a card reader (not shown) or a player tracking unit (not shown)” --- bill validator, ticket printer and player tracking unit are all peripherals supported by the hosing of an existing EGM, [0112], “In the retrofit embodiments, a retrofit device can be coupled to an existing EGM 2 that doesn't provide virtual ticket voucher functionality to allow it to perform virtual ticket functions. In one embodiment, as described with respect to FIG. 3A, the retrofit device can be configured so that software on the game controller, a ticket printer and/or a bill/ticket acceptor doesn't need to be modified to allow virtual ticket voucher functionality to be provided” and [0130], “In FIG. 3A, the retrofit device 52 is shown as a separate device”); 
a wireless communication interface supported by the support structure (Fig. 3A, “wireless interface control 72”); 
a processor supported by the support structure, the processor being distinct from a processor of the electronic gaming machine and distinct from the wireless communication interface ([0116], “the retrofit device 52 can include a processor and memory for updating the software meters and a non-volatile memory for storing the soft meter values”, Fig. 3A, “virtual voucher processing 74”); and 
a memory device supported by the support structure, said memory device being distinct from a memory device of the electronic gaming machine, distinct from the wireless communication interface and storing a plurality of instructions ([0116], “the retrofit device 52 can include a processor and memory for updating the software meters and a non-volatile memory for storing the soft meter values”), which when executed by the processor, cause the processor to: 
receive, from a mobile device and via the wireless communication interface, first data associated with a virtual ticket voucher accessible via a mobile device application of the mobile device, said virtual ticket voucher associated with a value, wherein the first data associated with the virtual ticket voucher is received from the mobile device prior to the first data associated with the virtual ticket voucher being communicated to the electronic gaming machine ([0120], “When the retrofit device 52 detects the E-cash in button 24 has been actuated, it can place itself in a state where it is ready to receive information associated with a virtual ticket voucher. For instance, it can activate wireless interface 18 so that it is ready to receive virtual ticket information from a portable electronic device and change a state of the status indicator 19 to indicate it is ready” and [0121], “After the retrofit device 52 receives or recognizes the virtual ticket voucher information, the retrofit device, via the device emulation 77, can respond to the game controller 50 as if it were bill validator 22 that has accepted a printed ticket voucher. Towards this end, the retrofit device communications can be interposed on the communication link between the bill validator 22 and the game controller 50”), 
store, via the memory device of the virtual ticket audit device, virtual ticket voucher identifying information associated with the virtual ticket voucher, wherein upon an occurrence of a collection event, the stored virtual ticket voucher identifying information is subsequently used in association with an accounting of activity of the electronic gaming machine ([0116], “The retrofit device 52 can be configured to accept virtual ticket vouchers, issue virtual ticket vouchers or combinations thereof. Further, it can be configured to maintain soft meters, such as the v-ticket-in meter 80 and the v-ticket-out meter 82 and other meters as described above. Thus, the retrofit device 52 can include a processor and memory for updating the software meters and a non-volatile memory for storing the soft meter values. The retrofit device 52 can be configured to report soft meter values to a remote device via a wired or wire communication interface associated with the retrofit device 52 or available on the EGM 2” and [0117], “In particular components, the hard meters can be integrated into the retrofit device 52. Like the embodiment described in FIG. 2, the retrofit device 52 can be configured to maintain a v-ticket voucher received stack 60 and a v-ticket voucher issued stack 61”), and 
after the memory device stores virtual ticket voucher identifying information associated with the virtual ticket voucher, communicate the first data associated with the virtual ticket voucher to the electronic gaming machine, wherein responsive to the first data associated with the virtual ticket voucher being communicated to the electronic gaming machine, the processor of the electronic gaming machine causes a modification of a credit balance of the electronic gaming machine based on the value associated with the virtual ticket voucher ([0122], “When the retrofit device is activated to receive a virtual ticket voucher, such as after an actuation of the E-cash in button 24 is detected, it can notify the game controller in the same way as the bill validator 22 notifies the game controller 50 when a printed ticket has been detected as being inserted. After the virtual ticket voucher information is received, the retrofit device 52 can notify the game controller 50 on the bill validator communication link in the same manner as if information has been read from a printed ticket voucher. During this process, commands/acknowledgements sent from the game controller 50 to the bill validator 22 can be blocked from reaching the bill validator and instead can be processed and responded to by the retrofit device 52. If the virtual ticket voucher is validated, the game controller 50 will update its soft meters and hard meters as if a printed ticket voucher of some amount had been received by the bill validator”).
However, LeMay does not explicitly disclose in the embodiment of Fig. 3A, the wireless communication interface operates independent of any wireless communication component of the electronic gaming machine. 
Nevertheless, LeMay also teaches in another embodiment, the wireless communication interface operates independent of any wireless communication component of the electronic gaming machine ([0128], “In one embodiment, the retrofit device 52 can be configured to report its virtual ticket voucher activity to a remote device, such as the validation server 68 or the accounting server 70”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the virtual ticket audit device, as disclosed by LeMay in the embodiment of Fig. 3A, to have the wireless communication interface operates independent of any wireless communication component of the electronic gaming machine, as taught by the other embodiment, in order to provide the flexibility to configure the whole virtual ticket audit device as an independent device to be able to work with any EGMs or servers as desired.
Regarding claim 2, LeMay discloses the virtual ticket audit device of Claim 1, wherein the virtual ticket voucher identifying information is at least one of: a date when the virtual ticket voucher was issued, a validation number associated with the virtual ticket voucher, a property address associated with the virtual ticket voucher, the value of the virtual ticket voucher, an expiration date of the virtual ticket voucher, an identification number of the virtual ticket voucher, an identification of an asset number which issued the virtual ticket voucher and an image of a ticket voucher representative of the virtual ticket voucher ([0105], “the virtual ticket voucher received stack 60 can include images of virtual ticket vouchers redeemed and validated on the EGM 2”).
Regarding claim 3, LeMay discloses the virtual ticket audit device of Claim 1, wherein when executed by the processor, the instructions cause the processor to additionally store virtual ticket voucher identifying information associated with the virtual ticket voucher to a portable memory device ([0044], “In a particular embodiment, the cash box on the EGM 2 can be equipped with a memory. Virtual ticket voucher information can be loaded to the memory as virtual ticket voucher information tickets are redeemed at the EGM 2”).
Regarding claim 4, LeMay discloses the virtual ticket audit device of Claim 3, wherein the portable memory device is subsequently used in association with the accounting of activity of the electronic gaming machine in a gaming establishment count room ([0044], “When the cash box is removed and the bills and printed ticket vouchers are counted, the memory on the cash box can be interrogated for virtual ticket voucher information and other transaction information, if it is stored, as part of the soft count process”).
Regarding claim 5, LeMay discloses the virtual ticket audit device of Claim 1, wherein when executed by the processor, the instructions cause the processor to communicate the stored virtual ticket voucher identifying information associated with the virtual ticket voucher to a server associated with a gaming establishment count room ([0128], “In one embodiment, the retrofit device 52 can be configured to report its virtual ticket voucher activity to a remote device, such as the validation server 68 or the accounting server 70”).
Regarding claim 6, LeMay discloses the virtual ticket audit device of Claim 1, wherein the first data is communicated to the electronic gaming machine in place of data being communicated from the bill validator supported by the housing of the electronic gaming machine ([0121], “After the retrofit device 52 receives or recognizes the virtual ticket voucher information, the retrofit device, via the device emulation 77, can respond to the game controller 50 as if it were bill validator 22 that has accepted a printed ticket voucher”).
Regarding claim 7, please refer to the claim rejection of claim 1 and:
responsive to an input being made to cashout a credit balance of the electronic gaming machine, receive first data associated with a virtual ticket voucher from the electronic gaming machine, said virtual ticket voucher having a value based on the cashed out credit balance of the electronic gaming machine, wherein the first data associated with the virtual ticket voucher is received from the electronic gaming machine prior to the first data associated with the virtual ticket voucher being communicated to any mobile device ([0127], “When the retrofit device 52 receives a print voucher command from the game controller 50 and an actuation of the E-cash out button hasn't been detected, then the retrofit device 52 can be configured to allow communications between the game controller 50 and the printer 38 to pass through the retrofit device 52 until the printed ticket transaction is complete… the retrofit device 52 can be configured to emulate the printer 38 and/or the bill validator to issue and/or receive only virtual ticket vouchers”, and [0126], “If a portable electronic device is detected and the virtual ticket voucher is transferred to the portable electronic device within some time period, the retrofit device 52 can respond to the game controller 50 as if it were the printer 38 and it had issued a printed ticket”), 
store, via the memory device of the virtual ticket audit device, virtual ticket voucher identifying information associated with the virtual ticket voucher, wherein upon an occurrence of a collection event, the stored virtual ticket voucher identifying information is subsequently used in association with an accounting of activity of the electronic gaming machine ([0116], “The retrofit device 52 can be configured to accept virtual ticket vouchers, issue virtual ticket vouchers or combinations thereof. Further, it can be configured to maintain soft meters, such as the v-ticket-in meter 80 and the v-ticket-out meter 82 and other meters as described above. Thus, the retrofit device 52 can include a processor and memory for updating the software meters and a non-volatile memory for storing the soft meter values. The retrofit device 52 can be configured to report soft meter values to a remote device via a wired or wire communication interface associated with the retrofit device 52 or available on the EGM 2” and [0117], “In particular components, the hard meters can be integrated into the retrofit device 52. Like the embodiment described in FIG. 2, the retrofit device 52 can be configured to maintain a v-ticket voucher received stack 60 and a v-ticket voucher issued stack 61”), and 
after the memory device stores virtual ticket voucher identifying information associated with the virtual ticket voucher, communicate, via the wireless communication interface, the first data associated with the virtual ticket voucher to a mobile device ([0126], “If a portable electronic device is detected and the virtual ticket voucher is transferred to the portable electronic device within some time period, the retrofit device 52 can respond to the game controller 50 as if it were the printer 38 and it had issued a printed ticket”).
Regarding claims 8-11, please refer to the claim rejections of claims 2-5.
Regarding claim 12, LeMay discloses the virtual ticket audit device of Claim 7, wherein the first data is communicated from the electronic gaming machine in place of data being communicated to the ticket printer supported by the housing of the electronic gaming machine ([0127], “the retrofit device 52 can be configured to emulate the printer 38 and/or the bill validator to issue and/or receive only virtual ticket vouchers”).
Regarding claim 13, please refer to the claim rejections of claims 1 and 7.
Regarding claim 14, please refer to the claim rejection of claim 2.
Regarding claims 15 and 16, please refer to the claim rejection of claim 3.
Regarding claim 17, please refer to the claim rejection of claim 4.
Regarding claims 18 and 19, please refer to the claim rejection of claim 5.
Response to Arguments
Applicant’s arguments filed 02/01/2022 with respect to claim(s) rejections under 35 U.S.C. 102 have been considered but are moot in view of new ground of rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715